Order entered July 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01689-CV

                         INWOOD NATIONAL BANK, Appellant

                                              V.

 WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST, BANK OF AMERICA
             PRIVATE WEALTH MANAGEMENT, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04907

                                          ORDER
       Before the Court is the July 17, 2014 motion of U.S. Trust, Bank of America Private

Wealth Management requesting an extension of time of ten days beyond the date Inwood

National Bank files its brief. We DENY the motion.

       On the Court’s own motion, we clarify the designation of the parties and their respective

briefing deadlines as follows: Inwood National Bank is the appellant/cross-appellee. U.S. Trust,

Bank of America Private Wealth Management is an appellee/cross-appellant. Wells Fargo Bank,

N.A. as Trustee is an appellee. Appellant’s brief is due on July 20, 2014. See TEX. R. APP. P.

38.6(a). Appellee/cross-appellant’s combined brief is due thirty days after appellant’s brief is

filed. See 5th Tex. App. (Dallas) Loc. R. 10(3)(b). Appellee’s brief is due thirty days after
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). Appellant’s reply to appellee’s brief is due

twenty days after appellee’s brief is filed. See TEX. R. APP. P. 38.6(c). Appellant’s combined

reply/cross-appellee’s brief is due thirty days after appellee/cross-appellant’s brief is filed. See

5th Tex. App. (Dallas) Loc. R. 10(3)(c). Cross-appellant’s reply brief will be due twenty days

after cross-appellee’s brief is filed. See 5th Tex. App. (Dallas) Loc. R. 10(3)(d).




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE